Exhibit 10.2




INDEPENDENT SALES REPRESENTATIVE AGREEMENT

FOR

VERITEC DEBIT CARD PROGRAM




THIS AGREEMENT is entered into as of the 21 day of July, 2011 (the “Effective
Date”) by and between Veritec Financial Systems, Inc., a Delaware corporation
with its principal place of business at 2445 Winnetka Ave. N., Golden Valley, MN
55427 U.S.A. (“Veritec” or “Company”), and Antero Payment Solutions, Inc., a
Nevada Corporation, with a principal place of business at 24328 Vermont Ave #300
Harbor City, Ca. 90710 (“REP”).  




Recitals




WHEREAS, Company is in the business, among other things, of developing,
promoting, licensing and supporting its MTC™ (mobile toggle debit card), blinx
On-Off™ and other debit based products (the “Licensed Program”, as further
defined herein);




WHEREAS, REP is in the business of, among other things, serving as an
independent sales representative for companies selling or licensing products and
services in the credit, debit, prepaid, and/or gift card markets; and




WHEREAS, Company and REP mutually desire that Company engage REP on a
non-exclusive basis to promote the Licensed Program to Accountholders.




NOW, THEREFORE, in consideration of the mutual promises herein contained,
Company and REP (each a “party”; together, the “parties”) agree as follows:




1.

Definitions.   




In addition to those capitalized terms defined elsewhere in this Agreement, the
following terms shall have the following meanings:




“Account” shall mean a debit account issued by a Bank (defined herein).




“Accountholder” shall mean an individual, business, or organization authorized
by the Bank to receive an Account.




“Agreement” shall mean this Agreement between Company and REP and any
attachments, exhibits, schedules, addenda, and amendments thereto.




“Bank” shall mean those banking institutions identified by Company to REP that
have an established contractual relationship with Company for the sales and
processing of debit cards for the Licensed Program.




"Licensed Program" shall further mean the Company’s MTC™ (mobile toggle debit
card), BLINX ON-OFF™ and services identified by Company in its Licensed Program
literature provided to REP.  As of the Effective Date, current sample artwork
for the MTC card is contained in Schedule A to this Agreement.




“General Brand Name Card” shall mean the Company MTC™ and blinx On-Off™ card




 “Territory” shall mean the United States of America.




“Tracking Number” shall mean a registered number issued by Company to REP for
the purpose of tracking REP’s sales and active Accountholder status.




2.  

Scope of Agreement / Appointment.




Veritec hereby appoints REP as a non-exclusive independent contractor sales
representative to promote the Licensed Program to Accountholders in the
Territory in accordance with the terms and conditions set forth in this
Agreement.




3.

REP’s Responsibilities.




In addition to those responsibilities stated elsewhere in this Agreement, REP
shall:




A.

Undergo any Licensor required Licensed Program sales training and continuously
maintain a full time staff of at least one (1) trained sales and marketing
professional;





--------------------------------------------------------------------------------










B.

Actively and continuously promote the Licensed Program in the Territory, conduct
promotional activities, and advertise and distribute only Company approved
promotional material as may be provided by Company to REP from time to time;  




C.

Direct all Accountholders to purchase the MTC and BLINX ON-OFF™ card directly
from Company’s website and refrain from entering into agreements directly with
Accountholders;




D.

If REP has a website and provides a link to Company’s website, REP shall ensure
that REP’s website at all times complies  [with] all applicable laws and that
the REP’s website shall not contain any gambling, adult entertainment, obscene,
fraudulent or any other unlawful material or content or links to any websites
containing same;




E.

REP shall require all prospective Accountholders to specifically identify REP by
name in their written and on-line applications to Company for the MTC and blinx
On-Off™ card, or any other Licensed Program services, so that Company may assign
REP’s Tracking Number to such Accounts and be able to fully account for and pay
commission fees to REP for such Accounts. REP acknowledges and agrees that it is
REP’s sole responsibility and risk that an Accountholder specifically identifies
REP, and that an Accountholder’s failure to identify REP on its application form
will result in Company being unable to connect such Accountholder to REP and pay
REP commissions for the Accountholder’s Account. REP hereby releases Company
from any obligation to pay REP commissions under such circumstances;  




F.

Only provide pricing information to prospective Accountholders that has been
provided by Company to REP;




G.  

Not present itself as, or appear to be, a member or representative of Visa, not
use any Visa-owned mark on marketing materials such as business cards,
letterhead or stationery, and not knowingly enable Visa debit cards to be sold
through multi-level marketing, or used for gambling, adult entertainment, or
fraudulent activity; and




H.

Not accept money from Accountholders.

  

4.

Company’s Rights / Responsibilities.




In addition to those rights and responsibilities stated elsewhere in this
Agreement, Company shall have the following rights and responsibilities:




A.

Company reserves the right, in its absolute discretion, at any time upon written
notice to REP, without incurring any liability to REP or otherwise, whether in
contract or tort, to change, reduce or expand the scope of the Licensed Program,
including any products or services therein and the prices charged for Licensed
Program transactions.  Company reserves the right to discontinue the sale of the
Licensed Program and sale or license of all products thereunder, at any time or
from time-to-time without notice to REP; provided, however, that Company will
endeavor to provide REP with as much advance written notice as possible under
the circumstances.




B.

All applications and orders for the Licensed Program, if sent to REP, shall be
immediately forwarded by REP to Company.  Company reserves the right in its sole
discretion to accept or reject any such application or order without any
liabilities whatsoever to REP.




C.

Company will assign REP’s Tracking Number to those Accounts where the
Accountholders’ applications specifically identified REP by name in their
written and on-line applications to Company for the MTC and BLINX On-Off™ card
or other Licensed Program services.  Company shall have no duty investigate and
assign tracking numbers to any Accountholder applications that do not
specifically identify REP.




5.   Commission Payments / Payment Terms.




If the Company receives Licensed Program revenue from those Accountholders that
purchased the Licensed Program from Company during the term of this Agreement as
the sole and direct result of REP’s sales efforts, then subject to the terms and
conditions of this Agreement, Company shall pay REP sales commission fees in the
following amounts and under the following terms:





Version: April 25, 2011

Page 2 of 6




--------------------------------------------------------------------------------










A.

REP shall receive sales commissions in the amount specified in Schedule B to
this Agreement (General Brand Name Cards).  REP’s exclusive compensation from
Company shall be the commission payments described in this Section 5, less all
applicable taxes.




B.

Payment terms are net thirty (30) days from the last day of each month during
the term of this Agreement; provided, however, that the Company may withhold
remitting payment to REP until such time as the total amount due REP exceeds the
sum of $100.00.




C.

Company shall continue to make commission payments to REP during the period that
the Account remains active (that is, until expiration or cancellation), unless:
(i) this Agreement is terminated according to the terms herein by reason of
REP’s uncured material breach of this Agreement, (ii) this Agreement is
terminated by Company pursuant to Section 9.E. of this Agreement, or (iii) the
Account issuing Bank ceases making payments to Company for such Account for any
reason whatsoever.




D.

If any sales giving rise to Company’s payments to REP are reversed for any
reason, the sales commissions shall not be payable to REP and if Company has
already paid REP the commission for a sale that is reversed, REP shall repay
Company the commission within ten (10) days after Company’s notification to REP.
 If Company determines in its reasonable judgment that it should provide the
Bank a credit or discount with respect to any sale for which a commission is
payable to REP, Company shall have the right to charge a proportional amount of
the credit or discount to REP’s commission and to deduct or set-off such
proportion from the amount otherwise payable to REP.  If REP has not paid
Company the commission for a reversed sale, Company may deduct the commission
for the reversed sale from any other amount Company owes to REP.




6.

Warranty / Disclaimer / LIMITATION OF LIABILITY.




REP warrants that the services it provides hereunder will be performed in a
professional and workmanlike manner.  EXCEPT FOR THOSE WARRANTIES PROVIDED IN
THIS AGREEMENT, REP HEREBY DISCLAIMS ALL OTHER WARRANTIES.  UNDER NO
CIRCUMSTANCES WILL COMPANY BE LIABLE TO REP FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES (INCLUDING, BUT NOT LIMITED TO, LOST
PROFITS, EVEN IF A REPRESENTATIVE OF VERITEC HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES.   IN NO EVENT WILL THE AGGREGATE LIABILITY OR OBLIGATIONS OF
COMPANY TO REP ARISING UNDER THIS AGREEMENT OR OTHERWISE EXCEED THE TOTAL AMOUNT
THAT BECOMES DUE AND OWING TO REP UNDER SECTION 5 HEREIN.  




7.

Confidential Information.




Company or REP may find it necessary to provide to the other party certain
confidential information that the disclosing party considers to be proprietary
("Confidential Information").  Such information shall be identified in writing
as “Confidential”, “Proprietary” or the like by the disclosing party before
disclosure to the recipient.  For a period of five (5) years from the date of
disclosure, each party agrees to keep confidential all Confidential Information
disclosed to it by the other party in accordance herewith, and to protect the
confidentiality thereof in the same manner it protects the confidentiality of
similar information and data of its own, at all times exercising at least a
reasonable degree of care in the protection of Confidential Information.  The
term Confidential Information shall not include information that: (a) is already
known to the recipient without restriction on use or disclosure prior to receipt
of such information from discloser; (b) is or becomes part of the public domain
other than by breach of this Agreement by the recipient; (c) is developed by the
recipient independently of and without us of or reference to any of discloser’s
Confidential Information; or (d) is received by the recipient from a third party
who is not under any obligation to the discloser to maintain the confidentiality
of such information.  Notwithstanding the above, nothing herein shall prevent a
recipient from disclosing all or part of the Confidential Information that it is
legally compelled to disclose (by oral deposition, interrogatories, request for
information or documents, subpoena, civil investigative demand, or any other
process); provided, however, that before any such disclosure the recipient shall
notify the disclosing party in writing of any such order or request to disclose
and cooperate with the disclosing party (at disclosing party's cost) with
respect to any procedure to be pursued by the disclosing party in protecting
against such disclosure.  This section shall survive termination of this
Agreement for any reason.





Version: April 25, 2011

Page 3 of 6




--------------------------------------------------------------------------------










8.   

Intellectual Property.




REP acknowledges that Company (or its licensors, as applicable) shall retain its
entire right, title and interest in and to all trade secret, patent, copyright,
trademark and other intellectual property rights contained in or related to the
Licensed Program and products and services therein, and REP shall have no
ownership or other right, including any intellectual property right, in or to
any Licensed Program product or service.  REP shall have no right to have or use
any intellectual property owned or licensed by Company, except as expressly
authorized in this Agreement.  Nothing in this Agreement is intended to transfer
from Company to REP any intellectual property or intellectual property right
Company has in or related to any Licensed Program product or service.




9.

Term and Termination.




A.

This Agreement shall commence on the Effective Date and, unless otherwise
terminated in accordance with its terms, shall remain in effect for a period of
twenty-four (24) months, at which point it shall automatically terminate without
further notice and without any further liability of Company of any kind
whatsoever.  The term of this Agreement may be extended for additional periods
of one (1) year upon the written agreement of the parties.   




B.

Either party may terminate this Agreement immediately upon written notice to the
other if (i) the other party has breached any of its material obligations under
this Agreement and has failed to cure such breach within thirty (30) days of
receiving written notice of the breach from the other party, or (ii) has filed
any petition in any court for receivership, reorganization, bankruptcy,
arrangement or relief from or creditors, or has made any assignment for the
benefit of creditors, or has any substantial part of its assets subjected to any
involuntary lien, which is not cured or removed within thirty (30) days after
notice thereof.




C.

Notwithstanding the foregoing in this Section 9, Company may terminate this
Agreement with immediate effect if any of the following occur:




(i)

REP participates or is alleged to have participated in any fraudulent activity,
or any activity that causes the Bank or Company to violate the Visa U.S.A. Inc.
Operating Regulations, or any other activities that may result in undue economic
hardship or damage to the goodwill of the Bank or Visa system;




(ii)

Bank is at any time unable to offer Accounts or support the Licensed Program due
to federal, state, and/or Visa laws and regulations; or




(iii)

   REP makes any representation or warranty which shall prove to have been or
become false or misleading in any material respect, or any unauthorized
representation of the Bank, Visa, or the Licensed Program by REP.




D.

If this Agreement is terminated by either party under sub-parts B or C, above,
then Company shall have no continued payment obligation to REP after the
effective date of termination.




E.

Company shall have the right to hold a quarterly review with REP concerning the
REP’s sales efforts and level of success in promoting and selling the Licensed
Program to prospective Accountholders.  If no new Accounts are issued by the
Bank over a ninety (90) day period and, in Company’s sole opinion the REP is not
making commercially reasonable efforts to promote and sell the Licensed Program,
then the Company shall have the right to terminate this Agreement with immediate
effect upon notice to REP.  




F.

Upon receiving Company’s notice of termination, REP shall immediately cease all
promotional efforts for Company and the Licensed Program, including any existing
or potential Accountholder discussions about Company and the Licensed Program.
REP shall immediately eliminate all links to Company’s website, remove all
Company information and materials from REP’s website, and return all marketing
and sales materials to Company.  




G.

The following provisions shall survive expiration or termination of this
Agreement for any reason: 5, 6, 7, 8, 9.D, 9.E., 9.F., 9.G., 10 through 16.  





Version: April 25, 2011

Page 4 of 6




--------------------------------------------------------------------------------










10.  

Indemnification.




REP shall defend, indemnify and hold Company harmless from and against any and
all costs, liabilities, losses and expenses including, but not limited to,
reasonable attorneys’ fees, resulting from the negligent and other unlawful acts
or omissions of REP as well as every claim against Company arising from any
representation or warranty REP makes to Accountholders beyond those
representations and warranties that Company provides in its own agreements and
documentation that accompany the Licensed Program.




11.  

Independent Contractors.




REP and Company are independent contractors and neither party has the authority
to bind the other party to any third person. Nothing in this Agreement shall be
construed to constitute REP as a partner or joint venturer of or with Company.
 REP agrees to defend, indemnify and hold Company, its owners, officers, and
employees harmless against any claim by any government agency for any taxes or
other payments owed by REP to such government agency as a result of this
Agreement. REP also agrees that it is not a representative of Bank.  REP also
agrees that any compensation it is due will come only from Company, and it will
not pursue, nor does it have a right to pursue compensation from Bank or any
other party under any circumstance whatsoever.    




12.

Entire Agreement.




This Agreement constitutes the entire agreement between REP and Company
concerning the subject matter herein and supersedes all prior or contemporaneous
agreements, written or oral, between the parties. This Agreement may not be
modified except by a written document signed by an authorized representative of
both parties.




13.

Notices.




All notices required or provided for in this Agreement shall be in writing and
delivered in person, by delivery service, certified or registered mail.  Notice
shall be deemed given on actual receipt.  Notices shall be addressed as follows:




If to Company:

Veritec Financial Systems, Inc.

2445 Winnetka Ave. N.

Golden Valley, MN 55427




If to REP:

Antero Payment Solutions, Inc.

24328 Vermont Ave #300

Harbor City, Ca. 90710




14.

Waiver.




Neither party may waive any term or excuse any breach of this Agreement unless
such waiver or excuse is in writing and signed by the party to be bound by such
waiver.  




15.

No Assignment.




REP shall not assign any of its rights or delegate any of its duties under this
Agreement, by operation of law or otherwise, without the prior express written
consent of Company.




16.  

Governing Law / Arbitration.




A.

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Minnesota, U.S.A., without regard to its conflict of laws
provisions.  





Version: April 25, 2011

Page 5 of 6




--------------------------------------------------------------------------------










B.

All disputes arising in connection with this Agreement, which disputes have not
been settled by mutual and amicable agreement, shall be finally settled by
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (the “AAA”) in effect as of the date first above written
(the “AAA Commercial Rules”).  Any such arbitration shall take place exclusively
in the English language in the county of Hennepin, Minnesota U.S.A.  The
arbitration panel will consist of one arbitrator, appointed upon the mutual
agreement of the parties, acting reasonably.  Each party shall bear its own
expenses and shall share equally in arbitrator’s fees and related expenses,
provided that once an arbitration judgment is entered, the prevailing party
shall be entitled to recover reasonable attorneys’ and/or expert fees and
related costs as damages.  The arbitrator will be empowered to, at either
party’s request, grant injunctive relief. An award granted by the arbitrator
will be the exclusive remedy of the parties for all claims, counterclaims,
issues, or accountings presented or pleaded to the arbitrator.  Judgment upon
the arbitral award may be entered in any court that has jurisdiction thereof.
 Any additional costs, fees or expenses incurred in enforcing the arbitral award
will be charged against the party that unsuccessfully resists its enforcement.
 The arbitrator shall apply the substantive law of Minnesota, without regard to
its conflict of laws provisions.




C.

Nothing is this Section will prevent either party from seeking interim
injunctive relief or filing an action against the other party in the courts
having jurisdiction over it in order to enforce an arbitral award granted
pursuant to a proceeding under this Section.  







WHEREFORE, the parties have signed this Agreement by their duly authorized
representatives.







Antero Payment Solutions, Inc.

VERITEC







By: /s/ Michael J. Sinnwell, Jr.  

By: /s/ Van Thuy Tran                                            

Name: Michael J Sinnwell Jr     

Name: Van Thuy Tran                                            

Title: President                          

Title: President and Chief Executive Officer

Date: 07/20/2011

Date: 07/21/2011





Version: April 25, 2011

Page 6 of 6


